UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Click here for printer-friendly version. (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-51584 BERKSHIRE HILLS BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 04-3510455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24 North Street, Pittsfield, Massachusetts 01201 (Address of principal executive offices) (Zip Code) (413) 443-5601 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer oAccelerated filer ýNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo ý The Registrant had 8,828,406 sharesof common stock, par value $0.01 per share, outstanding as of May 6, 2007. 1 BERKSHIRE HILLS BANCORP, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of 3 March 31, 2007 and December 31, 2006 Consolidated Statements of Income for the Three 4 Months Ended March 31, 2007 and 2006 Consolidated Statements of Changes in Stockholders’ Equity 5 for the Three Months Ended March 31, 2007 and 2006 Consolidated Statements of Cash Flows for the 6 Three Months Ended March 31, 2007 and 2006 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial 14 Condition and Results of Operations Selected Financial Data 16 Average Balances and Average Yields/Rate 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 2 Back to Index PART I ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) BERKSHIRE HILLS BANCORP, INC. CONSOLIDATEDBALANCE SHEETS March 31, December 31, (In thousands, except share data) 2007 2006 Assets Total cash and cash equivalents $ 27,567 $ 30,985 Securities available for sale, at fair value 191,454 194,206 Securities held to maturity, at amortized cost 38,152 39,968 Residential mortgages 608,004 599,273 Commercial mortgages 590,362 567,074 Commercial business loans 188,256 189,758 Consumer loans 343,438 342,882 Total loans 1,730,060 1,698,987 Less:Allowance for loan losses (19,652 ) (19,370 ) Net loans 1,710,408 1,679,617 Premises and equipment, net 30,576 29,130 Goodwill 104,923 104,531 Other intangible assets 16,142 16,810 Cash surrender value of life insurance policies 30,579 30,338 Other assets 24,772 24,057 Total assets $ 2,174,573 $ 2,149,642 Liabilities and Stockholders' Equity Liabilities Demand deposits $ 174,887 $ 178,109 NOW deposits 146,679 153,087 Money market deposits 311,365 297,155 Savings deposits 198,262 202,213 Total non-maturity deposits 831,193 830,564 Brokered time deposits 29,186 41,741 Other time deposits 675,233 649,633 Total time deposits 704,419 691,374 Total deposits 1,535,612 1,521,938 Borrowings 351,638 345,005 Junior subordinated debentures 15,464 15,464 Other liabilities 8,772 9,074 Total liabilities 1,911,486 1,891,481 Stockholders' equity Preferred stock ($.01 par value; 1,000,000 shares authorized; none issued) - - Common stock ($.01 par value; 26,000,000 shares authorized; 10,600,472 shares issued) 106 106 Additional paid-in capital 201,542 200,975 Unearned compensation (2,724 ) (1,896 ) Retained earnings 109,275 105,731 Accumulated other comprehensive income 249 92 Treasury stock, at cost (1,793,427 shares at March 31, 2007 and 1,887,068 at December 31, 2006) (45,361 ) (46,847 ) Total stockholders' equity 263,087 258,161 Total liabilities and stockholders' equity $ 2,174,573 $ 2,149,642 See accompanying notes to consolidated financial statements. 3 Back to Index BERKSHIRE HILLS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (In thousands, except per share data) 2007 2006 Interest and dividend income Loans $ 28,522 $ 22,356 Securities and other 2,948 4,714 Total interest and dividend income 31,470 27,070 Interest expense Deposits 11,949 8,756 Borrowings and junior subordinated debenture 4,331 3,706 Total interest expense 16,280 12,462 Net interest income 15,190 14,608 Non-interest income Insurance commissions and fees 4,991 908 Deposit service fees 1,514 1,286 Wealth management fees 919 756 Loan service fees 309 226 Total fee income 7,733 3,176 Gain on sale of securities, net 81 497 Other 423 418 Total non-interest income 8,237 4,091 Total net revenue 23,427 18,699 Provision for loan losses 750 290 Non-interest expense Salaries and employee benefits 8,511 5,653 Occupancy and equipment 2,486 1,931 Marketing, data processing, and professional services 1,947 1,630 Non-recurring expense 153 - Amortization of intangible assets 662 478 Other 1,650 1,533 Total non-interest expense 15,409 11,225 Income before income taxes 7,268 7,184 Income tax expense 2,326 2,366 Net income $ 4,942 $ 4,818 Basic earnings per share $ 0.57 $ 0.57 Diluted earnings per share $ 0.56 $ 0.55 Average shares outstanding Basic 8,662 8,476 Diluted 8,842 8,755 See accompanying notes to consolidated financial statements. 4 Back to Index BERKSHIRE HILLS BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Three Months Ended March 31, (In thousands) 2007 2006 Total stockholders' equity at beginning of period $ 258,161 $ 246,066 Comprehensive income: Net income 4,942 4,818 Change in net unrealized gain (loss) on securities available-for-sale, net of reclassification adjustments and tax effects 154 (2,093 ) Net gain (loss) on derivative instruments 3 (24 ) Total comprehensive income 5,099 2,701 Cash dividends declared ($0.14 per share) (1,220 ) (1,203 ) Treasury stock purchased (378 ) (2,140 ) Exercise of stock options 1,078 1,221 Reissuance of treasury stock-other 979 1,608 Stock-based compensation 196 84 Tax benefit from stock compensation - 574 Change in unearned compensation (828 ) (1,274 ) Total stockholders' equity at end of period $ 263,087 $ 247,637 See accompanying notes to consolidated financial statements. 5 Back to Index BERKSHIRE HILLS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (In thousands) 2007 2006 Cash flows from operating activities: Net income $ 4,942 $ 4,818 Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses 750 290 Depreciation, amortization, and deferrals, net 1,361 497 Stock-based compensation 346 421 Excess tax benefits from stock-based payment arrangements 0 (574 ) Increase in cash surrender value of bank-owned life insurance policies (241 ) (293 ) Net gains on sales of securities and loans, net (81 ) (497 ) Deferred income tax (benefit) provision, net (4 ) 490 Net change in loans held for sale - 826 Net change in all other assets (1,602 ) (501 ) Net change in other liabilities (302 ) 1,061 Net cash provided by operating activities 5,169 6,538 Cash flows from investing activities: Sales of securities available for sale 2,046 1,027 Payments on securities available for sale 11,383 13,491 Purchases of securities available for sale (10,019 ) (11,315 ) Payments on securities held to maturity 2,977 5,362 Purchases of securities held to maturity (1,161 ) (4,301 ) Increase in loans, net (31,366 ) (32,257 ) Capital expenditures (2,234 ) 700 Total net cash used by investing activities (28,374 ) (27,293 ) Cash flows from financing activities: Net increase in deposits 13,674 79,336 Proceeds from Federal Home Loan Bank advances 74,325 20,000 Repayments of Federal Home Loan Bank advances (62,692 ) (81,188 ) Repayment of bank note (5,000 ) Treasury stock purchased (378 ) (2,140 ) Proceeds from reissuance oftreasury stock 1,078 2,067 Excess tax benefits from stock-based payment arrangements - 574 Cash dividends paid (1,220 ) (1,203 ) Net cash provided by financing activities 19,787 17,446 Net change in cash and cash equivalents (3,418 ) (3,309 ) Cash and cash equivalents at beginning of period 30,985 31,087 Cash and cash equivalents at end of period $ 27,567 $ 27,778 Supplemental cash flow information: Interest paid on deposits $ 11,994 $ 8,699 Interest paid on borrowed funds 4,319 3,852 Income taxes paid, net 871 (77 ) See accompanying notes to consolidated financial statements. 6 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. GENERAL Basis of Presentation and Consolidation, and Use of Estimates The consolidated financial statements include the accounts of Berkshire Hills Bancorp, Inc. ("Berkshire" or the "Company") and its wholly-owned subsidiaries: Berkshire Bank (the "Bank") and Berkshire Insurance Group, but exclude its wholly-owned subsidiary Berkshire Hills Capital Trust I, which is accounted for using the equity method.The consolidated financial statements and notes thereto have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions have been eliminated in consolidation. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results which may be expected for the year. The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, as of the date of the consolidated financial statements, and the reported amounts of revenues and expenses for the periods presented. Actual results could differ from those estimates. Material estimates that are susceptible to near-term changes include the determination of the allowance for loan losses, tax related assets and liabilities, and the carrying value of goodwill and other intangible assets.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in Berkshire’s Annual Report on Form 10-K for the year ended December 31, 2006. Business Through its wholly-owned subsidiaries, the Company provides a variety of financial services to individuals, municipalities and businesses through its offices in Western Massachusetts and Northeastern New York. Its primary deposit products are checking, NOW, money market, savings, and time deposit accounts.Its primary lending products are residential mortgage, commercial mortgage, commercial business loans and consumer loans. The Company offers electronic banking, cash management, and other transaction and reporting services. The Company offers wealth management services including trust, financial planning, and investment services. The Company is the agent for complete lines of property and casualty, life, disability, and health insurance. 7 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Earnings Per Common Share Earnings per common share have been computed based on the following (average diluted shares outstanding are calculated using the treasury stock method): Three Months Ended March 31, (In thousands, except per share data) 2007 2006 Net income applicable to common stock $ 4,942 $ 4,818 Average number of common shares outstanding 8,752 8,578 Adjustment for average unallocated SERP and ESOP shares - 6 Less: average number of unvested stock award shares (90 ) (108 ) Average number of basic shares outstanding 8,662 8,476 Plus: average number of unvested stock award shares 90 108 Plus: average number of dilutive shares based on stock options 90 171 Average number of diluted shares outstanding 8,842 8,755 Basic earnings per share $ 0.57 $ 0.57 Diluted earnings per share $ 0.56 $ 0.55 Recent Accounting Pronouncements Statements of Financial Accounting Standards (“SFAS”) SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements No. 133 and 140.” SFAS 155 amends SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” and SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 155 (i) permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (ii) clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS 133, (iii) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (iv) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and (v) amends SFAS 140 to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. Adoption of SFAS 155 on January 1, 2007 did not have a significant impact on the Company's financial statements. SFAS No. 156, “Accounting for Servicing of Financial Assets — an amendment of FASB Statement No. 140.” SFAS 156 amends SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities — a replacement of FASB Statement No. 125,” by requiring, in certain situations, an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. All separately recognized servicing assets and servicing liabilities are required to be initially measured at fair value. Subsequent measurement methods include the amortization method, whereby servicing assets or servicing liabilities are amortized in proportion to and over the period of estimated net servicing income or net servicing loss or the fair value method, whereby servicing assets or servicing liabilities are measured at fair value at each reporting date, and changes in fair value are reported in earnings in the period in which they occur. If the amortization method is used, an entity must assess servicing assets or servicing liabilities for impairment or increased obligation based on the fair value at each reporting date.Adoption of SFAS 156 on January 1, 2007 did not have a significant impact on the Company's financial statements. 8 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SFAS No. 157, “Fair Value Measurements.” SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 is effective for the Company on January 1, 2008 and is not expected to have a significant impact on the Company’s financial statements. SFAS No. 159, “The Fair Value Option for FinancialAssets and Financial Liabilities.” SFAS 159 permits all entities to choose to elect to measure eligible financial instruments at fair value. A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings. Eligible items include any recognized financial assets and liabilities with certain exceptions including but not limited to, deposit liabilities, investments in subsidiaries, and certain deferred compensation arrangements. The decision about whether to elect the fair value option is generally applied on an instrument -by-instrument basis, is generally irrevocable, and is applied only to an entire instrument and not to only specified risks, specific cash flows, or portions of that instrument. This Statement is effective as of the beginning of each reporting entity’s first fiscal year that begins after November 15, 2007. Management is currently analyzing the impact of making this election for any of the Company’s eligible financial assets or liabilities. Financial Accounting Standards Board (“FASB”) Interpretation and Task Force Issue FASB Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement 109.”The Company adopted the provisions of FIN 48 effective January 1, 2007.FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Benefits from tax positions should be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information. A tax position that meets the more-likely-than-not recognition threshold is measured at the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met. FIN 48 also provides guidance on the accounting for and disclosure of unrecognized tax benefits, interest and penalties. Adoption of FIN 48 did not have a significant impact on the Company's financial statements.The Company files income tax returns in the U.S. federal jurisdiction.The Company is no longer subject to U.S. federal income tax examinations by tax authorities for years before 2004.The Company accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes. EITF No. 06-10, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements.”In March2007, the EITF reached a final consensus on Issue No.06-10 (“EITF 06-10”), “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements.” EITF 06-10 requires employers to recognize a liability for the post-retirement benefit related to collateral assignment split-dollar life insurance arrangements in accordance with SFAS No.106 or APB Opinion No.12. EITF 06-10 also requires employers to recognize and measure an asset based on the nature and substance of the collateral assignmentsplit-dollar life insurance arrangement. The provisions of EITF 06-10 are effective for the Company on January1, 2008, with earlier application permitted, and are to be applied as a change in accounting principle either through a cumulative-effect adjustment to retained earnings or other components of equity or net assets in the statement of financial position as of the beginning of the year of adoption; or as a change in accounting principle through retrospective application to all prior periods. The Company is in the process of evaluating the potential impacts of adopting EITF 06-10 on its financial statements. 9 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2. SECURITIES A summary of securities follows: Amortized Fair (In thousands) Cost Value March 31, 2007 Securities Available for Sale Debt securities: Municipal bonds and obligations $ 62,730 $ 63,465 Mortgage-backed securities, other 91,431 90,956 Other bonds and obligations 14,207 14,218 Total debt securities 168,368 168,639 Equity securities: Federal Home Loan Bank stock 19,720 19,720 Other equity securities 2,551 3,095 Total equity securities 22,271 22,815 Total securities available for sale 190,639 191,454 Securities Held to Maturity Municipal bonds and obligations 34,119 33,581 Mortgage-backed securities 4,033 3,953 Total securities held to maturity 38,152 37,534 Total securities $ 228,791 $ 228,988 Amortized Fair (In thousands) Cost Value December 31, 2006 Securities Available for Sale Debt securities: Municipal bonds and obligations $ 63,788 $ 64,503 Mortgage-backed securities 85,102 84,334 Other bonds and obligations 20,392 20,439 Total debt securities 169,282 169,276 Equity securities: Federal Home Loan Bank stock 21,766 21,766 Other equity securities 2,921 3,164 Total equity securities 24,687 24,930 Total securities available for sale 193,969 194,206 Securities Held to Maturity Municipal bonds and obligations 35,572 35,286 Mortgage-backed securities 4,396 4,400 Total securities held to maturity 39,968 39,686 Total securities $ 233,937 $ 233,892 10 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. LOANS Loans consisted of the following: March 31, 2007 December 31, 2006 (Dollars in millions) Balance Balance Residential mortgages: 1 - 4 Family $ 574 $ 567 Construction 34 32 Total residential mortgages 608 599 Commercial mortgages: Construction 132 130 Single and multi-family 66 65 Other commercial mortgages 392 372 Total commercial mortgages 590 567 Commercial business loans 189 190 Total commercial loans 779 757 Consumer loans: Auto 202 196 Home equity and other 141 147 Total consumer loans 343 343 Total loans $ 1,730 $ 1,699 4. LOAN LOSS ALLOWANCE Activity in the allowance for loan losses was as follows: Three Months Ended March 31, (In thousands) 2007 2006 Balance at beginning of period $ 19,370 $ 13,001 Provision for loan losses 750 290 Loans charged-off (627 ) (331 ) Recoveries 159 130 Balance at end of period $ 19,652 $ 13,090 11 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. DEPOSITS A summary of period end time deposits is as follows: March 31, 2007 December 31, 2006 (Dollars in millions) Balance Balance Time less than $100,000 $ 381 $ 370 Time $100,000 or more 294 280 Brokered time 29 42 Total time deposits $ 704 $ 692 6. REGULATORY CAPITAL The Bank’s actual and required capital ratios were as follows: FDIC Minimum March 31, 2007 December 31, 2006 to be Well Capitalized Total capital to risk weighted assets 10.3 % 10.3 % 10.0 % Tier 1 capital to risk weighted assets 9.2 9.1 6.0 Tier 1 capital to average assets 7.8 7.7 5.0 At each date shown, Berkshire Bank met the conditions to be classified as “well capitalized” under the regulatory framework for prompt corrective action.To be categorized as well capitalized, an institution must maintain minimum total risk-based, Tier 1 risk-based, and Tier 1 leverage ratios as set forth in the table above. 7. STOCK-BASED COMPENSATION PLANS A combined summary of activity in the Company’s stock award and stock option plans for the three months ended March 31, 2007 is presented in the following table: Non-vested Stock Awards Outstanding Stock Options Outstanding Weighted- Weighted- Average Average Number of Grant Date Number of Exercise (Shares in thousands) Shares Fair Value Shares Price Balance, December 31, 2006 93 $ 30.98 586 $ 20.62 Granted 34 33.75 20 33.46 Stock options exercised - - (71 ) 15.26 Stock awards vested (40 ) 30.76 - - Forfeited (2 ) 34.15 (1 ) 22.30 Balance, March 31, 2007 85 $ 32.11 534 $ 21.81 During the three months ended March 31, 2007 and 2006, proceeds from stock option exercises totaled $1.1 million and $1.2 million, respectively.During the three months ended March 31, 2007, there were105,000 shares issued in connection with stock option exercises and non-vested stock awards.All of these shares were issued from available treasury stock. Stock-based compensation expense totaled$346 thousandand$421 thousandduring the three months ended March 31, 2007 and 2006. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. 12 Back to Index BERKSHIRE HILLS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8. OPERATING SEGMENTS The Company has two reportable operating segments, Banking and Insurance, that are delineated by the consolidated subsidiaries of Berkshire Hills Bancorp.Banking includes the activities of Berkshire Bank and its subsidiaries, which provide commercial and consumer banking services.Insurance includes the activities of Berkshire Insurance Group, which provides commercial and consumer insurance services.The only other consolidated financial activity of the Company is the Parent, which consists of the transactions of Berkshire Hills Bancorp.There are no income statement eliminations and the total consolidated average assets are net of eliminations of $274million in 2007 and $270 millionin 2006. The accounting policies of each reportable segment are the same as those of the Company.The Insurance segment and the Parent reimburse the Bank for administrative services provided to them.Income tax expense for the individual segments is calculated based on the activity of the segments, and the Parent records the tax expense or benefit necessary to reconcile to the consolidated total.The Parent does not allocate capital costs. A summary of the Company’s operating segments was as follows: Total (In thousands) Banking Insurance Parent Consolidated Three Months Ended March 31, 2007 Net interest income $ 15,730 $ - $ (540 ) $ 15,190 Provision for loan losses 750 - - 750 Non-interest income 3,100 5,137 - 8,237 Non-interest expense 12,759 2,500 150 15,409 Income (loss) before income taxes 5,321 2,637 (690 ) 7,268 Income tax expense 1,506 820 - 2,326 Net income (loss) $ 3,815 $ 1,817 $ (690 ) $ 4,942 Average assets (in millions) $ 2,123 $ 30 $ 278 $ 2,430 Total (In thousands) Banking Insurance Parent Consolidated Three Months Ended March 31, 2006 Net interest income $ 14,851 $ - $ (243 ) $ 14,608 Provision for loan losses 290 - - 290 Non-interest income 3,181 910 - 4,091 Non-interest expense 10,586 480 159 11,225 Income (loss) before income taxes 7,156 430 (402 ) 7,184 Income tax expense 2,083 158 125 2,366 Net income (loss) $ 5,073 $ 272 $ (527 ) $ 4,818 Average assets (in millions) $ 2,043 $ 5 $ 266 $ 2,314 13 Back to Index ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding the financial condition and results of operations of the Company. The following discussion and analysis should be read in conjunction with the Company’s consolidated financial statements and the notes thereto appearing in Part I, Item 1 of this document and with Management’s Discussion and Analysis included in the 2006 Annual Report on Form 10-K. In the following discussion, income statement comparisons are against the same period of the previous year and balance sheet comparisons are against the previous fiscal year-end, unless otherwise noted.Operating results discussed herein are not necessarily indicative of the results for the year ending December 31, 2007 or any future period.In management’s discussion and analysis of financial condition and results of operations, certain reclassifications have been made to make prior periods comparable. Tax-equivalent adjustments are the result of increasing income from tax-advantaged securities by an amount equal to the taxes that would be paid if the income were fully taxable based on a 35% federal income tax rate. Berkshire Hills Bancorp, Inc. is the holding company for Berkshire Bank. Established in 1846, Berkshire Bank is one of Massachusetts' oldest and largest independent banks and the largest banking institution based in Western Massachusetts. The Bank is headquartered in Pittsfield, Massachusetts with branches serving communities throughout Western Massachusetts and Northeastern New York. The Bank is transitioning into a regional bank and is positioning itself as the financial institution of choice in its retail and commercial markets, delivering exceptional customer service and a broad array of competitively priced deposit, loan, insurance, wealth management and trust services, and investment products.Berkshire Hills Bancorp is also the holding company for Berkshire Insurance Group, which sells all lines of insurance (personal, commercial, employee benefits, and life insurance) in ten locations in Massachusetts and in affiliation with the branch offices of Berkshire Bank. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of Berkshire Hills Bancorp, Inc. and subsidiaries. This document may include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements, which are based on certain assumptions and describe future plans, strategies, and expectations of the Company, are generally identified by use of the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “seek,” “strive,” “try,” or future or conditional verbs such as “will,” “would,” “should,” “could,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations, as reflected in these forward-looking statements are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved or realized. Our ability to predict results or the actual effects of our plans and strategies are inherently uncertain. Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained in this Form 10-Q. Important factors that could cause actual results to differ materially from our forward-looking statements are set forth under Item 1A. - “Risk Factors” in this Form 10-Q, and in other reports filed with the Securities and Exchange Commission. There are a number of factors, many of which are beyond our control, that could cause actual conditions, events, or results to differ significantly from those described in the forward-looking statements. These factors include, but are not limited to: general economic conditions, either nationally or locally in some or all of the areas in which we conduct our business; conditions in the securities markets or the banking industry; changes in interest rates and energy prices, which may affect our net income or future cash flows; changes in deposit flows, and in demand for deposit, loan, and investment products and other financial services in our local markets; changes in real estate values, which could impact the quality of the assets securing our loans; changes in the quality or composition of the loan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames; our timely development of new and competitive products or services in a changing environment, and the acceptance of such products or services by our customers; the outcome of pending or threatened litigation or of other matters before regulatory agencies, whether currently existing or commencing in the future; changes in accounting principles, 14 Back to Index policies, practices, or guidelines; changes in legislation and regulation; operational issues and/or capital spending necessitated by the potential need to adapt to industry changes in information technology systems on which we are highly dependent; changes in the monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board; war or terrorist activities; and other economic, competitive, governmental, regulatory, and geopolitical factors affecting the Company’s operations, pricing, and services. Additionally, the timing and occurrence or non-occurrence of events may be subject to circumstances beyond our control. You should not place undue reliance on these forward-looking statements, which reflect our expectations only as of the date of this report. We do not assume any obligation to revise forward-looking statements except as may be required by law. APPLICATION OF CRITICAL ACCOUNTING POLICIES AND ACCOUNTING ESTIMATES, AND NEW ACCOUNTING PRONOUNCEMENTS The Company’s significant accounting policies are described in Note 1 to the consolidated financial statements in the 2006 Form 10-K. Please see those policies in conjunction with this discussion.The accounting and reporting policies followed by the Company conform, in all material respects, to accounting principles generally accepted in the United States and to general practices within the financial services industry. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. While the Company bases estimates on historical experience, current information and other factors deemed to be relevant, actual results could differ from those estimates. The Company considers accounting estimates to be critical to reported financial results if (i) the accounting estimate requires management to make assumptions about matters that are highly uncertain and (ii) different estimates that management reasonably could have used for the accounting estimate in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, could have a material impact on the Company’s financial statements. Accounting policies related to the allowance for loan losses, income taxes, and goodwill and identifiable intangible assets are considered to be critical, as these policies involve considerable subjective judgment and estimation by management.For additional information regarding critical accounting policies, refer to Note1-Summary of Significant Accounting Policies in the notes to consolidated financial statements and the sections captioned "Critical Accounting Policies" and "Loan Loss Allowance" in Management's Discussion and Analysis of Financial Condition and Results of Operations included in the 2006 Form 10-K. There have been no significant changes in the Company’s application of critical accounting policies since year-end 2006, except for the implementation of FIN 48, which did not have a significant impact on the Company’s financial statements. Please refer to the note on Recent Accounting Pronouncements in Note 1 to the financial statements of this report for a detailed discussion of new accounting pronouncements. 15 Back to Index Selected
